        Case 1:21-cv-00246-ELR Document 22 Filed 07/14/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 ANDREW PERRONG, individually
 and on behalf of a class of all persons
 and entities similarly situated,
                                               Case No. Case 1:21-cv-00246-ELR
                    Plaintiff,

       v.                                      Hon. Eleanor L. Ross

 TCF ENERGY SOLUTIONS, LLC
 and PARK POWER, LLC,

                    Defendants.


                          NOTICE OF SETTLEMENT

      Defendant Park Power, LLC hereby notifies the Court that Park Power and

Plaintiff have settled the claims between them. The Parties are in the process of

finalizing the settlement, which they anticipate will be completed within the next

thirty (30) days.

      Dated: July 14, 2021.

                                 KABAT CHAPMAN & OZMER LLP

                                       /s/ Matthew A. Keilson
                                       RYAN D. WATSTEIN
                                       Georgia Bar No. 266019

                                           1
Case 1:21-cv-00246-ELR Document 22 Filed 07/14/21 Page 2 of 3




                           NATHAN D. CHAPMAN
                           Georgia Bar No. 244954
                           MATTHEW A. KEILSON
                           Georgia Bar No. 216676
                           171 17th Street NW, Suite 1550
                           Atlanta, Georgia 30363
                           Telephone: (404) 400-7300
                           Facsimile: (404) 400-7333
                           Email: rwatstein@kcozlaw.com
                                   nchapman@kcozlaw.com
                                   mkeilson@kcozlaw.com

                           Counsel for Defendant Park Power, LLC




                             2
        Case 1:21-cv-00246-ELR Document 22 Filed 07/14/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2021, I filed the foregoing document using

the Court’s CM/ECF system, which will send a notice of electronic filing to all

parties of record.


                                     By:    /s/ Matthew A. Keilson




                                        3
